Citation Nr: 0916244	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-36 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of tuberculosis.

2.  Entitlement to service connection for liver damage and 
hepatitis, claimed as due to isoniazid (INH) therapy.

3.  Entitlement to service connection for endocrine system 
damage and diabetes mellitus, claimed as due to INH therapy.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for neuropathy of the 
right upper extremity.

6.  Entitlement to service connection for neuropathy of the 
left upper extremity.

7.  Entitlement to service connection for neuropathy of the 
right lower extremity.

8.  Entitlement to service connection for neuropathy of the 
left lower extremity.


9.  Entitlement to service connection for diabetic 
retinopathy blindness.

10.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1971.  He served in locations in Europe and the continental 
United States, and did not serve in Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the Muskogee, 
Oklahoma Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
reopening of a previously denied claim for residuals of 
tuberculosis.  The RO denied service connection for liver 
damage with hepatitis, endocrine system damage with diabetes 
mellitus, sleep apnea, neuropathy of the right and left upper 
and right and left lower extremities, diabetic retinopathy 
blindness, and headaches.

In April 2008, the Board remanded the case for the 
development of additional evidence relevant to the claims. 
There has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not appeal a March 1988 rating decision 
denying service connection for residuals of tuberculosis.

2.  The evidence received since the March 1988 rating 
decision does not help to show that the Veteran had active 
tuberculosis during or after service, or that he has 
residuals of tuberculosis.

3.  Neither liver damage nor hepatitis became manifest during 
the Veteran's service.

4.  INH therapy during service did not lead to the 
development of hepatitis B that was first noted many years 
after service.

5.  Neither endocrine system damage nor diabetes mellitus 
became manifest during the Veteran's service or the year 
following his service.

6.  INH therapy during service did not lead to the 
development of diabetes mellitus that was first diagnosed 
many years after service.

7.  The Veteran has not been diagnosed with sleep apnea; and 
the current symptom of daytime sleepiness is not attributable 
to a neck injury or other events during service.

8.  Neck injury during service in 1970 was not accompanied by 
findings of neurological injury.

9.  Neuropathy of the right upper extremity was first noted 
many years after service.

10.  Neuropathy of the left upper extremity was first noted 
many years after service.

11.  Neuropathy of the right lower extremity was first noted 
many years after service.

12.  Neuropathy of the left lower extremity was first noted 
many years after service.

13.  The Veteran has had bilateral blindness since 1999 as a 
result of diabetic retinopathy.

14.  The Veteran did not report recurrent headaches soon 
after a 1970 neck injury or for many years after service.

15.  Headaches reported since 1996 are consistent with 
tension headaches rather than post-concussive headaches.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision denying service connection 
for residuals of tuberculosis is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The evidence received since the March 1988 rating 
decision is not new and material to the claim for service 
connection for residuals of tuberculosis; that claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  Neither liver damage nor hepatitis B was incurred, 
aggravated in service, or incurred as a result of events 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  Neither endocrine system damage nor diabetes mellitus was 
incurred or aggravated in service; and diabetes mellitus may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

5.  Neither sleep apnea nor other disorder manifested by 
daytime sleepiness was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


6.  Neuropathy of the right upper extremity was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

7.  Neuropathy of the left upper extremity was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

8.  Neuropathy of the right lower extremity was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

9.  Neuropathy of the left lower extremity was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

10.  Diabetic neuropathy blindness was not incurred or 
aggravated in service, and not proximately due to or the 
result of any service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2008).

11.  A headache disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tuberculosis

In September 1987, the Veteran submitted a claim for service 
connection and disability compensation for several disorders, 
including tuberculosis.  In a March 1988 rating decision, the 
RO denied service connection for tuberculosis.  A rating 
decision becomes final when a claimant does not file a notice 
of disagreement (NOD) within one year after a decision is 
issued.  38 U.S.C.A. § 7105.  The Veteran did not file an NOD 
with the March 1988 rating decision.  Therefore, that 
decision became final.

In February 2003, the Veteran again sought service connection 
for tuberculosis.  A final decision on a claim that has been 
denied shall be reopened if new and material evidence with 
respect to that claim is presented or secured.  38 U.S.C.A. 
§§ 5108, 7104(b).  The United States Court of Appeals for 
Veterans Claims (Court) has ruled that, if the Board 
determines that new and material evidence has been submitted, 
the case must be reopened and evaluated in light of all of 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the Veteran's 
tuberculosis claim was the March 1988 rating decision.  The 
Board will consider whether new and material evidence has 
been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  VA presumes certain chronic 
diseases, including active tuberculosis, to have been 
incurred in service if manifest to a compensable degree 
within a specified period after discharge from service.  In 
the case of active tuberculosis, incurrence in service is 
presumed if it manifests within three years of discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.


The evidence that was associated with the claims file in 
March 1988 includes the Veteran's claim, service treatment 
records, and the report of a VA medical examination.  The 
Veteran indicated in his claim that he had received treatment 
for tuberculosis during service in 1969.  Service treatment 
notes from March 1969 indicate that a purified protein 
derivative (PPD) tine test for tuberculosis had a positive 
result.  Follow-up tests were also positive, and the Veteran 
was referred to a service medical clinic.  Chest x-rays did 
not show any acute disease.  The physician prescribed 
treatment with INH for twelve months.  Treatment notes show 
medication refills in July and September 1969.  The Veteran 
received treatment for upper respiratory infections and 
bronchitis in October and November 1969.  No disorder of the 
lungs or chest was found on the November 1970 examination of 
the Veteran for separation from service.

On VA examination in January 1988, the Veteran's lungs were 
clear to auscultation and percussion.  Chest x-rays showed a 
clear chest with no evidence of active disease.  The examiner 
provided the impression that a conversion of a PPD skin test 
had been treated in service, and that no clinical disease had 
been found.  The examiner found that the Veteran presently 
had mild obstructive and restrictive pulmonary disease.

The evidence that has been added to the claims file since 
March 1988 includes the Veteran's statements, records of VA 
outpatient treatment of the Veteran, and the report of a new 
VA examination.  In February 2003, the Veteran stated that he 
was exposed to tuberculosis during service, and that he was 
treated with the medication INH.  VA treatment records dated 
from 1987 to 2004 were added to the claims file.  On chest x-
rays taken in September 1990 and March 1999, the Veteran's 
lungs appeared clear, and there was no evidence of any acute 
chest disease.  The treatment records do not contain any 
finding of tuberculosis, other lung disorder, or residuals of 
tuberculosis.

In the April 2008 remand, the Board indicated that the 
Veteran should be asked to identify the sources of treatment 
of tuberculosis or tuberculosis residuals during the years 
immediately following his service.  The Board instructed that 
VA should obtain treatment records from sources that the 
Veteran identified.  The Board stated that the Veteran should 
receive a VA medical examination, with the examiner to review 
the claims file and provide opinions as to whether the 
Veteran had tuberculosis during service, and whether he 
presently had any disorder attributable to past tuberculosis.

In an April 2008 letter, the VA Appeals Management Center 
(VAMC) asked the Veteran to identify sources of any post-
service treatment for tuberculosis or tuberculosis residuals.  
The Veteran has not identified any such treatment.

The Veteran had a VA medical examination in November 2008.  
The examining physician reported having reviewed the 
Veteran's claims file.  The examiner noted the records of a 
positive PPD skin test and INH treatment during service.  The 
examiner found that the Veteran's chest was clear to 
auscultation.  The examiner concluded that the INH treatment 
during service was prophylactic, and that there was no sign 
of active tuberculosis.

The evidence assembled prior to the March 1988 rating 
decision indicated that the Veteran was treated with 
medication after a positive test for tuberculosis infection.  
The RO denied service connection on the grounds that the 
Veteran did not have active tuberculosis during service, and 
did not have active tuberculosis or residuals of active 
tuberculosis after service.  The evidence that has been added 
since March 1988, by itself or considered with the earlier 
evidence, does not help to show that the Veteran had active 
tuberculosis during service or after service, or that he has 
residuals of active tuberculosis.  Thus, the new evidence 
does not raise a reasonable possibility of substantiating a 
claim for service connection for tuberculosis or tuberculosis 
residuals.  Therefore, the added evidence does not constitute 
new and material evidence that warrants reopening of the 
previously denied claim.  The Board denies the request to 
reopen that claim.

Hepatitis

During service, the Veteran received INH therapy in response 
to positive tests for tuberculosis infection.  The Veteran 
contends that the INH therapy caused liver damage and the 
development of hepatitis.


The Veteran's service treatment records show that initial and 
follow-up PPD tests for tuberculosis infection were positive 
in February and March 1969.  In March 1969, a physician 
prescribed treatment with INH for twelve months, and 
treatment notes show refills of INH in July and September 
1969.  The records do not show any complaint or finding 
involving the liver.

The Veteran's claims file does not contain records of medical 
treatment during the years immediately following his service.  
In the April 2008 remand, the Board initiated a search for 
records from that period; but the Veteran did not identify 
any treatment during that period.

The Veteran's claims file contains records of VA treatment in 
1987 through 2004.  The Veteran's September 1987 claim for VA 
disability compensation did not include any claim regarding 
his liver.  Treatment in 1987 included laboratory tests.  In 
the report of a January 1988 VA medical examination, the 
examining physician included a diagnosis of hepatitis B with 
persistent H. B surface antigen.  VA treatment records 
reflect the Veteran's reports that he has been found to have 
hepatitis B.  In 1999, he stated that he was not on any 
therapy for hepatitis.

In a February 2003 statement, the Veteran asserted that the 
INH treatment he received during service was of excessive 
duration, over two years.  He reported that the INH treatment 
did not include necessary companion treatments to prevent 
vitamin depletion and side effects.  He asserted that the INH 
treatment damaged and weakened his liver, and led to the 
development of hepatitis or a similar disorder.

In May 2005 statements, the Veteran reported that a medical 
examination in 1978 for VA employment had shown possible 
hepatitis, and that a liver biopsy was performed.  He 
asserted that medical studies showed that prolonged treatment 
with INH could cause adverse affects including hepatitis.  In 
October 2005, the Veteran submitted internet articles stating 
that INH sometimes causes liver damage.

In the April 2008 remand, the Board requested a VA 
examination with an opinion about the likely etiology of the 
Veteran's hepatitis.  On VA examination in November 2008, the 
Veteran reported that he was diagnosed with hepatitis in 
1978.  He stated that he had a liver biopsy in 1981, which 
reportedly showed hepatitis that had been present for a long 
time.  The Veteran denied having any symptoms of hepatitis.  
The examiner noted that the Veteran's liver enzymes were 
normal, and that he did not have signs of chronic active 
hepatitis.  The examiner stated that INH therapy could cause 
chemical hepatitis; while hepatitis B was caused by a viral 
infection.  The examiner provided the opinion that it is less 
likely than not that the Veteran's current hepatitis B 
positive status was related to the INH therapy he had.

The Veteran had INH therapy in service, and he currently has 
hepatitis B.  There is no medical evidence that the Veteran 
had signs of liver damage during service.  The Veteran 
reports that his hepatitis was diagnosed in 1978.  Available 
medical records show that the hepatitis was present by 1988.  
The Veteran notes that medical articles indicate that INH 
therapy can cause hepatitis.  The VA physician who examined 
the Veteran in 2008 provided the opinion that a connection 
between the INH therapy and the current hepatitis was 
unlikely, because the Veteran has a type of hepatitis caused 
by viral infection, and not by medication.  The medical 
opinion that addresses the Veteran's particular case carries 
greater evidentiary weight than the submitted article that 
addresses hepatitis in general.  The preponderance of the 
evidence, then, is against service connection for the 
Veteran's hepatitis.

Diabetes Mellitus

The Veteran contends that the INH therapy he had during 
service caused damage of his endocrine system and caused the 
development of diabetes mellitus.  Diabetes mellitus is among 
the chronic diseases subject to presumptive service 
connection.  VA presumes diabetes was incurred in service if 
it manifests to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran's service treatment records do not show any 
finding of endocrine dysfunction or of diabetes.  The report 
of a November 1970 examination of the Veteran for separation 
from service indicates that urinalysis was negative for 
sugar.

The claims file contains records of VA medical treatment of 
the Veteran in 1987 to 2004.  Laboratory testing in the 
January 1988 VA examination showed glucose in the Veteran's 
urine; and the examiner included a diagnosis of diabetes 
mellitus.  VA treatment notes from 1999 reflect the Veteran's 
report that he has had diabetes since 1987, and has been on 
insulin since 1991.  In statements submitted in May 2005, the 
Veteran reported that a medical examination in 1978 for VA 
employment had shown possible diabetes.  He asserted that 
medical studies showed that prolonged treatment with INH 
could cause adverse affects including diabetes.  In October 
2005, the Veteran submitted internet articles about INH.  One 
article indicates that INH can cause false positive results 
in testing for diabetes.

The report of a VA examination in November 2008 noted a 
history of diabetes since 1987, treated with oral medication 
initially, and insulin since 1991.  The examiner noted that 
the diagnosis of diabetes in the Veteran occurred years after 
his service.  The examiner opined that the evidence did not 
show that the INH therapy during the Veteran's service caused 
the development of his diabetes.

There is no medical evidence that the Veteran developed 
damage of his endocrine system during service.  The Veteran 
was not found to have diabetes during service or the year 
following service.  The earliest clear diagnosis of diabetes 
occurred many years after the Veteran's service.  The only 
medical opinion that addresses the Veteran's case in 
particular is against a connection between the Veteran's INH 
therapy in service and his current diabetes.  The 
preponderance of the evidence is against service connection 
for the Veteran's diabetes or for claimed damage of the 
endocrine system.

Sleep Apnea

The Veteran contends that he has sleep apnea as a result of a 
neck injury that he sustained in a motor vehicle accident 
during service.  Service treatment records show that the 
Veteran was seen in October 1970 at an Army hospital 
emergency room following a motor vehicle accident.  The 
Veteran reported neck pain.  Cervical spine x-rays were 
negative, and physical examination was essentially negative.  
The treating practitioner prescribed pain medication, heat, 
and a cervical collar.  The Veteran had an orthopedic 
consultation about a week later.  At that time, the Veteran 
reported that the range of motion of his neck had improved 
over time since the accident.  The orthopedist found no 
remaining disorder of the neck and cervical spine.  On the 
report of the Veteran's service separation examination, 
conducted on the same day as the orthopedic consultation, it 
was noted that the Veteran's neck had returned to normal 
following a hyper-extension, hyper-flexion injury.  The 
service treatment records are silent for any complaint or 
disorder related to sleep.

There is no mention of sleep apnea in the records of VA 
medical treatment of the Veteran in 1987 to 2004.  In a 
February 2003 statement, the Veteran asserted that the neck 
injury during service had left residual effects resembling 
sleep apnea, but without respiratory distress.  In a May 2005 
statement, the Veteran reported symptoms resembling sleep 
apnea developed by the late 1980s.

In an April 2008 remand, the Board indicated that the Veteran 
should have a VA medical examination, with the examiner to 
provide an opinion as to the likely etiology of any current 
sleep apnea.  On VA examination in November 2008, the Veteran 
reported that he slept from two to four hours at a time 
throughout the day.  He indicated that he felt sleepy 
throughout the day.  He did not state that he was 
hypersomnolent during the day, that he awoke gasping for air, 
or that he stopped breathing while sleeping.  The examiner 
stated that the Veteran did not have a clear diagnosis of 
sleep apnea, and that he did not have symptoms consistent 
with sleep apnea.  The examiner provided the opinion that it 
is less likely than not that the sleep apnea or any other 
disorder manifested by the Veteran's symptom of daytime 
sleepiness was causally related to his service.

The Veteran claims a connection between a neck injury in 
service in 1970 and sleep disorders symptoms that he reports 
were present by the late 1980s.  The VA examiner concluded 
that the Veteran does not have sleep disorder, and that it is 
unlikely that any current sleep disorder is related to 
service.  In the question of a medical connection between an 
injury and symptoms that arose years later, the medical 
opinion carries greater evidentiary weight than the 
assertions of the Veteran, who is not medically trained.  
Thus, the preponderance of the evidence is against service 
connection for sleep apnea.

Neuropathy of the Extremities

The Veteran is seeking service connection for neuropathy in 
his upper and lower extremities.  No neurological symptoms 
were recorded when the Veteran was treated for neck injury 
from an October 1970 motor vehicle accident.  The remainder 
of the Veteran's service treatment records are silent for 
complaints or findings of neuropathy in his extremities.  
Records of VA treatment of the Veteran reflect a history of 
diabetes since 1987, with insulin use since 1991.  The 
existence of peripheral neuropathy in the Veteran's 
extremities, including his lower extremities, was mentioned 
in notes in 1997 and 1999 regarding treatment for other 
conditions.

In a February 2003 claim, the Veteran reported having 
neuropathic like effects in his upper and lower extremities.  
In a March 2004 statement, the Veteran asserted that a neck 
injury in service in 1970 was followed by the development, in 
later years, of neuropathy in his upper extremities.

In the April 2008 remand, the Board requested a VA 
examination to address the existence and likely etiology of 
any current neuropathy of the extremities.  On VA examination 
in November 2008, the Veteran reported that he had numbness 
in his fingers, and numbness and weakness in his legs.  The 
examiner noted reduced sensation in the Veteran's hands, and 
reduced dexterity of the fingers due to sensory neuropathy.  
There was reduced sensation in the feet and lower legs.

The examiner noted that no neurological deficits were 
reported at the time of the 1970 neck injury or for many 
years afterward.  The examiner observed that numbness in the 
Veteran's legs and fingers had developed within the 20 years 
preceding the 2008 examination.  The examiner expressed the 
opinion that it was less likely than not that current 
neuropathy was related to the 1970 neck injury or other 
injury in service.  The examiner commented that it was more 
likely that the neuropathy of the upper and lower extremities 
was due to the Veteran's diabetes.


The 2008 medical opinion is against a connection between 
service and current neuropathy in the extremities.  No 
medical finding or opinion supports such a connection.  The 
preponderance of the evidence is against service connection 
for neuropathy of the upper and lower extremities.

Diabetic Retinopathy Blindness

The Veteran has been blind in both eyes since 1999.  He has 
had been diagnosed with diabetes mellitus since 1987, and 
physicians have attributed his blindness to diabetic 
neuropathy.  The Veteran essentially contends that his 
diabetes should be service connected, and that his blindness 
resulting from diabetes should therefore also be service 
connected.  He asserts that therapy with the medication INH, 
that he received in service in response to positive testing 
for tuberculosis, caused damage to his endocrine system and 
led to the development of diabetes.

In August to November 1999, the Veteran underwent a VA 
inpatient rehabilitation for blind Veterans.  The treatment 
records included the history that the Veteran had become 
blind in January 1999 secondary to diabetic retinopathy.  On 
VA eye examination in November 2008, the examiner found that 
the Veteran had complete bilateral retinal detachment, with 
no light perception.  The examiner provided the opinion that 
it is at least as likely as not that the Veteran's ocular and 
visual condition was caused by diabetes.

Service connection on a secondary basis may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
In this decision, above, the Board has denied the Veteran's 
appeal for service connection for diabetes, including as a 
result of INH therapy during service.  As his diabetes is not 
service connected, it is not possible to establish service 
connection for his blindness as secondary to his diabetes.  
There is no claim of eye injury or disease during service.  
Therefore, the claim for service connection for blindness 
must be denied.


Headaches

The Veteran contends that he has recurrent headaches as a 
result of a neck injury during service in 1970.  As noted 
above, the Veteran reported neck pain following an October 
1970 motor vehicle accident.  He received emergency room 
treatment and had a subsequent orthopedic evaluation.  He 
stated that he was a passenger in a vehicle that was hit in 
the rear by another vehicle.  The orthopedist concluded that 
the Veteran had sustained a hyper-extension, hyper-flexion 
injury.  The orthopedist found in November 1970 that the 
Veteran's neck had returned to normal.  In a medical history 
completed in November 1970 in conjunction with a service 
separation examination, the Veteran checked no for history of 
frequent or severe headache.  In March 1971, the Veteran 
certified that his medical condition had not changed since 
his November 1970 service separation examination.

After service, in a January 1988 VA examination, the Veteran 
reported having had a whiplash injury to his neck during 
service.  He indicated that the injury was asymptomatic.

In November 1996, the Veteran sought VA medical treatment for 
a feeling of pressure at the crown of his head.  He stated 
that this symptom had occurred on occasion in the past, and 
had been present fairly consistently through August and 
September 1996.  He indicated that he also experienced 
dizziness and impairment of balance.  In 1999, he reported 
ongoing problems with balance.

In March 2004, the Veteran reported that neck pain continued 
after his 1970 neck injury, and that other symptoms, 
including headaches, developed in later years.  On VA 
examination in November 2008, the Veteran reported that he 
had begun to have headaches in the 1970s.  He stated that the 
headaches were located at the top of his head.  He indicated 
that the headaches had reduced in frequency and intensity 
since he had retired from working in 1998, and that they 
presently occurred about two times per month.

The examiner stated that the headaches that the Veteran 
described are consistent with the tension type of headaches.  
The examiner found that the Veteran was not shown to have had 
a post-concussive syndrome, or to have had headaches soon 
after the motor vehicle accident in 1970.  The examiner 
provided the opinion that it is less likely than not that the 
Veteran's headache disorder is related to his neck injury 
during service.

The Veteran did not report frequent or severe headaches 
during service, and did not report any headaches with or 
following the 1970 neck injury.  The headaches he reported in 
1996 occurred many years after service.  The medical evidence 
does not show continuity of headaches after the neck injury 
in service.  The medical opinion in 2008 was that it was 
unlikely that current tension headaches were related to the 
neck injury in 1970.  The preponderance of the evidence is 
against service connection for headaches.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the Veteran notice by letters dated in July 
2003, February 2004, March 2004, July 2007, and December 
2007.  The RO provided some aspects of the required notice, 
including notice regarding the rating criteria and effective 
date provisions, after the initial adjudication of the 
Veteran's claims.  That error in notice was harmless, 
however, because the Board has denied herein service 
connection in each of the claims on appeal, and no ratings or 
effective dates will be assigned with respect to the claimed 
conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The claims were readjudicated in a January 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The letters did not provide the Veteran notice specific to 
his claim to reopen the previously denied claim for service 
connection for residuals of tuberculosis.  While the lack of 
such notice constitutes error, the record reflects that the 
purpose of the notice was not frustrated.  The Board notes 
that in an August 2005 statement of the case (SOC), the RO 
notified the Veteran of the bases for the previous denial of 
his claim and what evidence would have been needed to be 
entitled to the claimed benefits.  In that SOC, the RO also 
decision explained the reasons for the denial of the claim, 
and provided the Veteran with the relevant regulations for 
the claim.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the Veteran what was necessary to substantiate that claim, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of that claim, such that the 
essential fairness of the adjudication was not affected.

With respect to the issues on appeal, VA has obtained service 
medical records, assisted the Veteran in obtaining evidence, 
afforded the Veteran physical examinations, obtained medical 
opinions as to the etiology of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
In the April 2008 remand, the Board gave the Veteran an 
opportunity to identify additional medical records that could 
be obtained.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.











	(CONTINUED ON NEXT PAGE)




ORDER

The previously denied claim for service connection for 
residuals of tuberculosis is not reopened.

Entitlement to service connection for liver damage and 
hepatitis is denied.

Entitlement to service connection for endocrine system damage 
and diabetes mellitus is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for neuropathy of the right 
upper extremity is denied.

Entitlement to service connection for neuropathy of the left 
upper extremity is denied.

Entitlement to service connection for neuropathy of the right 
lower extremity is denied.

Entitlement to service connection for neuropathy of the left 
lower extremity is denied.

Entitlement to service connection for diabetic retinopathy 
blindness is denied.

Entitlement to service connection for headaches is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


